Citation Nr: 1118258	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  07-33 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a January 2007 decision by the RO that in pertinent part, denied service connection for PTSD.  An RO hearing was requested and scheduled, but the Veteran failed to report for such hearing.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that further development is required prior to adjudication of the Veteran's claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

Service personnel records show that the Veteran served in Vietnam as a movement specialist from May 1966 to early June 1967.  He was stationed at Headquarters Detachment USA Depot in Vietnam.

In response to the RO's request for information regarding stressful events in service, the Veteran stated only that he was trained to be a light sleeper to be prepared for snipers, and that he was still a very light sleeper.  He said he had anxiety and flashbacks.  

An October 2006 VA outpatient treatment record reflects that the Veteran denied combat service.

Vet Center medical records reflect that on examination in October 2006, he was diagnosed with PTSD based on the following reported stressors:  fear during an attack on his base at Cam Ranh Bay in July or August 1967 (he stated that others did the fighting), being on guard duty at night in Vietnam where he saw rockets and mortars on the other side of the bay, and hearing an explosion while on patrol outside the perimeter of Cam Ranh Bay.  He related that his duties during his time in Vietnam were personnel movement, shipping personal belongings, guard duty on the perimeter, and some patrols.  The social worker performing the examination diagnosed PTSD.

Effective July 13, 2010, VA has amended 38 C.F.R. § 3.304(f) which governs service connection for PTSD, by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  The amended regulation, applicable in this case, provides that if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (as amended July 13, 2010).

The Veteran has not yet been provided a VA compensation and pension examination to determine whether he has PTSD that is related to military service.

The Board finds that in light of the Veteran's reports of in-service stressors, a remand is required in order for VA to determine the cause of the Veteran's claimed PTSD, in light of the recent amendment to 38 C.F.R. § 3.304(f).

As there is evidence of a current diagnosis of PTSD, evidence that the Veteran served in Vietnam during the Vietnam era, lay statements from the Veteran regarding in-service stressors, and an indication that PTSD may possibly be associated with the Veteran's service, the Board finds that it is necessary to afford the Veteran a VA medical examination to determine whether the Veteran has current PTSD that is related to service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ask the Veteran to provide the names and addresses of all medical care providers who have treated him for a psychiatric disorder since January 2006.  In particular, the RO/AMC should attempt to obtain any pertinent treatment records from the Albuquerque Vet Center dated since June 2006.  After securing any necessary releases, obtain any records which are not duplicates of those in the claims file.

2.  The RO/AMC should schedule the Veteran for a VA psychiatric examination to determine the etiology of any current psychiatric disorder, to include PTSD.  The Veteran's claims file should be made available to and reviewed by the examiner.  The examiner is asked to review the report of the October 2006 Vet Center examination.  All tests deemed necessary, including psychological testing, should be performed and all findings should be reported in detail.

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran suffers from PTSD or a psychiatric disorder that is related to service.

(a) If PTSD is diagnosed (under DSM-IV criteria), the examiner should identify the specific stressors upon which the diagnosis is based and explain whether the claimed stressors are related to the Veteran's fear of in-service hostile military or terrorist activity, and whether the Veteran's symptoms are related to the claimed stressor(s). 

(b) If the examination results in a psychiatric diagnosis other than PTSD, the examiner should offer an opinion as to the etiology of the non-PTSD psychiatric disorder, to include whether it is at least as likely as not that any currently demonstrated psychiatric disorder, other than PTSD, is related to the Veteran's service.

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.

3.  Thereafter, the RO/AMC should readjudicate the claim with consideration of all of the evidence of record, including any additional evidence received after the February 2008 supplemental statement of the case.  If the benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


